Cohn, J.
(dissenting in part). The devices and methods employed by defendants in connection with the display, merchandising and advertising of their girdles appear to be component parts of a plan to deceive and confuse the public, and their acts and practices in such connection were properly held by the Special Term to constitute unfair competition against plaintiff. Accordingly, plaintiff was entitled pendente lite to all of the injunctive relief granted. (International Latex Corp. v. Scheinberg, 263 App. Div. 861.) The order should in all respects be affirmed.
Dobe, J. P., and Bbeitel, J., concur with Beegan, J.; Cohn, J., dissents in part, in opinion.
Order modified in accordance with the opinion herein. Settle order on notice. [See post, p. 1029.]